Order, Supreme Court, New York County (Gomez, J.), entered April 13, 1981 granting defendant wife temporary maintenance and child support, and awarding interim counsel fee to defendant, is unanimously modified, on the law and the facts, and in the exercise of discretion, to the extent of striking the last decretal paragraph allowing interim counsel fee, without prejudice to renewal of said application on proper papers, and the order is otherwise affirmed, without costs. The allowance of $700 per week for the wife’s support (deductible and taxable) plus $100 per week for child support is close enough to the $560 per week (nondeductible and nontaxable) which the husband claims he is voluntarily paying, so that we should not interfere with the Special Term’s determination of these interim provisions. We have said many times that a speedy trial rather than appeal is the most appropriate remedy for a spouse who claims that an interim allowance of support is excessive. With respect to counsel fee, the application fails to comply with subdivision (b) of Rule 660.22 of the Rules of the Supreme Court, New York and Bronx Counties (22 NYCRR 660.22 [b]). That rule provides that no motion for counsel fee shall be placed on the calendar unless the motion papers include an affidavit of the wife’s attorney “stating the moneys, if any, he had received on account of his fee from the wife or any other person on her behalf, and the moneys he has been promised by, or the agreement he has made with, the wife or other persons on her behalf, concerning or in payment of his fee.” No such affidavit is included in the motion papers. We have not considered the merits of the application for counsel fee. Concur — Murphy, P.J., Bims, Lupiano and Silverman, JJ.